UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6277



LYNN HATCHER SANDERS,

                                             Petitioner - Appellant,

          versus


WARDEN,   Virginia   Correctional   Center   for
Women,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-354-R)


Submitted:   May 28, 1998                    Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lynn Hatcher Sanders, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief

on her petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998), and denying her "motion . . . for release on parole." We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-
ability and dismiss the appeal on the reasoning of the district

court. Sanders v. Warden, Va. Correctional Ctr. for Women, No. CA-
97-354-R (W.D. Va. Feb. 4, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2